          Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA


          v.                                                            CRIMINAL
                                                                        NO. 08-534

 JOHN DOUGLAS PARKER


                              MEMORANDUM OPINION

Schmehl, J. /s/JLS                                                            April 6, 2021

          Before the Court is a motion filed by Defendant John Douglas Parker that seeks

 compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The Government has filed its

 opposition thereto, Defendant has filed a counseled reply and argument was held.

 Parker’s motion is now ready for decision.

     I.        STATEMENT OF FACTS

          Parker was arrested by local authorities in June 2008 for the armed robbery of two

 banks—one in Easton and one in Allentown. He had robbed both banks at knife point

 while telling the tellers that he had a gun and was apprehended while in possession of a

 knife after fleeing on foot from police. The federal government adopted the case, and the

 defendant pled to two counts of armed bank robbery on December 23, 2008. In June

 2009, the Honorable James Knoll Gardner sentenced him to 228 months in prison and

 five years’ supervised release. This sentence followed more than 20 years of arrests,

 convictions, incarceration, and parole violations. Parker is currently serving his sentence

 at FCI Hazelton. His projected release date is July 31, 2025. Thus, he already has served

 roughly 154 months of his 228-month sentence and has credit for good conduct time of
         Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 2 of 9




approximately 10 months, for a total time served of approximately 164 months. He had

three disciplinary infractions while incarcerated, the last occurring over 6 years ago.

         Parker’s request for compassionate release is based upon the following medical

conditions: high blood pressure, high cholesterol, and chronic kidney disease. Parker

requested compassionate release from the warden and was denied via letter dated July 9,

2020. Thereafter, Parker filed a pro se motion in this Court seeking compassionate

release. The Federal Defender’s Association was appointed to represent Parker, the

Government responded to the motion, Parker’s attorney filed a reply, a telephonic hearing

was held on the issue, and it is now ripe for decision.

         Along with the response to his motion, the Government also provided Parker’s

medical records from the Bureau of Prisons. The records reveal that Parker, who is 59

years old, suffers from high blood pressure, high cholesterol, stage 3 chronic kidney

disease and mild obesity.

   II.       LEGAL AUTHORITY

         The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the

First Step Act on December 21, 2018, provides in pertinent part:

         (c) Modification of an Imposed Term of Imprisonment.—The court may
         not modify a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that
                does not exceed the unserved portion of the original term of



                                              2
      Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 3 of 9




               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction . . . and that such a reduction is consistent with
                    applicable policy statements issued by the Sentencing
                    Commission . . . .

       The relevant Sentencing Guidelines policy statement appears at § 1B1.13, and

provides that the Court may grant release if “extraordinary and compelling

circumstances” exist, “after considering the factors set forth in 18 U.S.C. § 3553(a), to

the extent that they are applicable,” and the Court determines that “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” In application note 1 to the policy statement, the Commission identifies

“extraordinary and compelling reasons” that may justify compassionate release as

follows:

               1. Extraordinary and Compelling Reasons.—Provided the
                  defendant meets the requirements of subdivision (2) [regarding
                  absence of danger to the community], extraordinary and
                  compelling reasons exist under any of the circumstances set
                  forth below:

               (A) Medical Condition of the Defendant.—

                       (i) The defendant is suffering from a terminal illness (i.e., a
                           serious and advanced illness with an end of life
                           trajectory). A specific prognosis of life expectancy (i.e.,
                           a probability of death within a specific time period) is
                           not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage
                           organ disease, and advanced dementia.

                       (ii) The defendant is—

                           (I) suffering from a serious physical or medical
                               condition,

                           (II) suffering from a serious functional or cognitive
                                impairment, or


                                              3
         Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 4 of 9




                               (III) experiencing deteriorating physical or mental
                                     health because of the aging process, that
                                     substantially diminishes the ability of the
                                     defendant to provide self-care within the
                                     environment of a correctional facility and from
                                     which he or she is not expected to recover.

                (B) Age of the Defendant.—The defendant

                        (i)       is at least 65 years old;

                        (ii)      is experiencing a serious deterioration in physical or
                                  mental health because of the aging process; and

                         (iii)    has served at least 10 years or 75 percent of his or
                                  her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                         (i)      The death or incapacitation of the caregiver of the
                                  defendant’s minor child or minor children.

                         (ii)     The incapacitation of the defendant’s spouse or
                                  registered partner when the defendant would be the
                                  only available caregiver for the spouse or registered
                                  partner.

                (D) Other Reasons.— As determined by the Director of the Bureau
                   of Prisons, there exists in the defendant’s case an extraordinary
                   and compelling reason other than, or in combination with, the
                   reasons described in subdivisions (A) through (C).

         Generally, the defendant has the burden to show circumstances that meet the test

for compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla.

June 7, 2019); United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

         If a defendant’s medical condition is found to be the type of condition that puts a

defendant at the increased risk of an adverse outcome from COVID-19, section

3582(c)(1)(A) requires a court to consider the “factors set forth in section 3553(a) to the



                                                 4
      Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 5 of 9




extent they are applicable” before a sentence may be reduced. These factors require a

determination of whether the sentence served “reflect[s] the nature and circumstances of

the offense and the history and characteristics of the defendant;” “reflect[s] the

seriousness of the offense;” “promote[s] respect of the law;” and “afford[s] adequate

deterrence to criminal conduct.” The statute also instructs a court to consider the

Sentencing Commission's policy statement, which allows a sentence reduction only if

“[t]he defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13.

       “The common features of the recent cases where inmates have been granted

judicial relief on motions for compassionate release due to the pandemic are either (1)

properly exhausted claims that unreasonably were refused despite the existence of severe,

chronic, or terminal conditions that could warrant release even in the absence of a

pandemic, or (2) in cases where the defendants had severe medical conditions that placed

them at high risk of coronavirus complications, were housed at a facility with confirmed

cases, and had served a large majority of their sentences.” United States v. Ball, 2020 WL

4816197, at *6 (E.D. Mich. Aug. 19, 2020). See, e.g., United States v. Rodriguez, 2020

WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020) (Brody, J.) (release granted where defendant

is vulnerable due to Type 2 diabetes mellitus with diabetic neuropathy, essential

hypertension, obesity, and “abnormal liver enzymes in a pattern most consistent with

non-alcoholic fatty liver disease,” has only one year left on 20-year sentence for

nonviolent drug offense, and has exhibited good behavior); United States v. Nunez, 2020

WL 5237272, at *7 (E.D. Pa. Sept. 1, 2020) (Sanchez, C.J.) (release granted after 47

months of a 72-month term for drug and firearm offenses, “because Nunez presents a




                                              5
      Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 6 of 9




unique case in which he provided substantial assistance to authorities, shows significant

rehabilitation, and faces an increased risk of severe illness” from obesity, tuberculosis,

and gout); United States v. Sedge, 2020 WL 2475071 (E.D.N.Y. May 13, 2020) (released

with 8 months remaining on 72-month drug sentence, due to “hypertension,

hyperlipidemia and coronary artery disease, family medical history, and the rapid rise of

COVID-19 infections at FCI Danbury.”); United States v. Rodriguez, 2020 WL 3051443

(S.D.N.Y. June 8, 2020) (granted due to “psoriatic arthritis, an autoimmune disorder for

which he is prescribed an immunosuppressant that weakens his body’s ability to fight

infections,” and asthma; has only seven months left to serve on 60-month term).

   III.      DISCUSSION

          Parker argues that his medical conditions put him at increased risk of an adverse

outcome from COVID-19, which results in an “extraordinary and compelling” reason for

his release from incarceration.

          Parker asserts that he suffers from conditions that are CDC risk factors in relation

to COVID-19, namely his mild obesity and stage 3 chronic kidney disease. The

Government concedes that Parker’s medical conditions place him at an increased risk of

severe illness from COVID-19. In addition, numerous courts have found that chronic

kidney disease, in combination with COVID-19, constitutes an extraordinary and

compelling reason warranting sentence reduction for defendants, and I agree. I find

Parker’s medical conditions are an extraordinary and compelling reason for release.

However, the analysis does not end there, as section 1B1.13 of the Guidelines requires a

court to determine that “[t]he defendant is not a danger to the safety of any other person or




                                               6
      Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 7 of 9




to the community[,]” U.S.S.G. § 1B1.13(3), and also consider the factors set for in section

3553(a) before a term of imprisonment can be reduced.

       First, I note that FCI Hazleton, where Parker is incarcerated, houses 1,457 inmates

as of the date this opinion was filed, 143 of whom have contracted COVID-19. Further, 77

staff members have contracted COVID-19 and one inmate has died. Clearly, FCI Hazleton

is suffering a significant outbreak of the virus.

       Parker has been incarcerated for nearly thirteen years, thus serving roughly two-

thirds of his sentence imposed by the Court. He is due to be released on July 31, 2025. For

the past 6 years in prison, he has been a model prisoner, committing no infractions

whatsoever. Further, there is evidence that Parker had struggled with an addiction to drugs

and alcohol for most of his life and virtually all his criminal history was attributable to his

substance abuse. His three infractions early in his incarceration also appear to be related to

his addiction, as he incurred a weapon possession charge in 2010, an attempted possession

of a controlled substance charge in 2014, and possession of drugs or alcohol charge in

2015. Notably, Parker has not incurred any new institutional infractions since 2015. Parker

has participated in several programs to better himself during his recent time behind bars,

and he is currently working towards obtaining his associates’ degree. Parker has shown by

his recent conduct that he is no longer a threat to public safety.

       Although the two armed robberies for which Parker was sentenced are clearly

serious, Parker’s recent success in prison demonstrates that his release would not present a

serious risk to others or the community. Therefore, I must decide whether Parker’s time

served accomplishes the goals of sentencing pursuant to 18 U.S.C. § 3553(a).




                                               7
      Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 8 of 9




       The Court concludes that the factors set forth in 18 U.S.C. section 3553(a) weigh

in favor of Parker's release. Because section 3553(a) establishes factors to consider in

initially imposing a sentence, not every factor applies here. The relevant factors require a

determination of whether the sentence served “reflect[s] the nature and circumstances of

the offense and the history and characteristics of the defendant;” “reflect[s] the seriousness

of the offense;” “promote[s] respect of the law;” and “afford[s] adequate deterrence to

criminal conduct.” 18 U.S.C. § 3553(a). The statute also mandates: “The court shall impose

a sentence sufficient, but not greater than necessary, to comply with the purposes set forth

in paragraph (2).” Id.

       In examining the factors, I first note that obviously armed bank robbery is very

serious, and the record indicates that Parker has had a lifelong struggle with substance

abuse which seems to have influenced his criminal behavior. I must determine whether the

amount of time Parker has spent in jail will serve the purposes of punishment. Parker has

been incarcerated for nearly 13 years and has approximately 51 months remaining until his

expected discharge. Thus, he has served two-thirds of his sentence, or 70 percent of his

sentence if good time credit is included in the calculation. The sentence Parker has already

served is long enough to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, afford adequate deterrence to criminal conduct

and protect the public from further of Parker’s crimes. To require him to serve any further

time would result in a sentence greater than necessary to comply with the statutory

purposes of punishment.

       The government objects to Parker’s request for compassionate release because he

is a “career offender.” However, the serious nature of Parker’s prior crimes and most recent




                                              8
        Case 5:08-cr-00534-JLS Document 63 Filed 04/06/21 Page 9 of 9




 offenses “does not prohibit release when the term already served has achieved the purposes

 of sentencing.” Indeed, “almost all federal prisoners have committed serious crimes. If

 generalized (albeit legitimate) concerns about the dangers of guns and drugs were enough

 to bar compassionate release, almost no one would be eligible.” United States v. Parsons,

 2020 WL 7181119, at*2 (E.D.Pa. Dec. 7, 2020) (quoting United States v. Somerville, 463

 F.Supp.3d 585, 602 (E.D.Pa. 2020)). Several courts have in fact granted compassionate

 release to so-called violent career offenders whose medical conditions constituted

 extraordinary and compelling reasons in light of COVID-19. 1

           The totality of the circumstances demonstrates that reducing Parker’s sentence to

 time served after 154 months in custody is “sufficient, but not greater than necessary,” to

 serve the purposes of sentencing under § 3553(a). Accordingly, his request for

 compassionate released is granted.

     IV.      CONCLUSION

     For the foregoing reasons, Parker’s motion for compassionate release is granted and

his sentence is reduced to time served.




 1
   See, e.g, United States v. Parker, 461 F.Supp.3d 966, 982 (C.D. Cal. 2020) (granting compassionate
 release, notwithstanding defendant’s “leadership of a drug distribution network, his abuse of a position of
 trust, and his submitting a false tax return,” and fact that offense involved weapon); United States v. Pena,
 459 F.Supp.3d 544, 547 (S.D.N.Y. 2020) (granting compassionate release of defendant who helped to
 organize an armed robbery); United States v. McCarthy, 453 F.Supp.3d 520, 523 (D. Conn. 2020) (granting
 compassionate release of defendant convicted of armed bank robbery); United States v. Rodriguez, 451
 F.Supp.3d 392, 406 (E.D. Pa. 2020) (granting compassionate release of defendant whose “criminal history
 involve[d] a series of convictions for drug dealing” and case involved firearms offenses); United States v.
 Almontes, 2020 WL 1812713, at *1 (D. Conn. Apr. 9, 2020) (granting compassionate release of defendant
 with drug and Section 924(c) conviction, who had been deemed a “career offender” based on prior assault
 and robbery convictions); United States v. Williams, 2020 WL 1751545, at *4 (N.D. Fla. Apr. 1, 2020)
 (finding compassionate release appropriate for defendant convicted of armed bank robbery and brandishing
 a firearm during a crime of violence who had a prior criminal history including “six prior convictions for
 armed bank robbery and three prior convictions for bank robbery”).


                                                      9
